         Case 2:20-cv-05312-CMR Document 20-1 Filed 03/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILMINGTON TRUST, NATIONAL              :
ASSOCIATION, AS TRUSTEE FOR THE         :
BENEFIT OF THE REGISTERED HOLDERS OF :
BANK OF AMERICA MERRILL LYNCH TRUST :
2017-BNK3, COMMERCIAL MORTGAGE PASS- :                         CIVIL ACTION
THROUGH CERTIFICATES, SERIES 2017-BNK3, :
                                        :
                                                               NO. 2:20-CV-05312-CMR
                                        :
                      Plaintiff,        :
                                        :
      v.
                                        :
                                        :
SHREE SAI SIDDHI KING OF PRUSSIA, LLC
                                        :
                                        :
                                        :
                      Defendant.

     DEFENDANT SHREE SAI SIDDHI KING OF PRUSSIA, LLC’S DISCLOSURE
              STATEMENT PURSUANT TO FED. R. CIV. P. 7.1

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable District Judges

and Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for Defendant Shree Sai Siddhi King of Prussia, LLC (a private, non-governmental party)

certifies that the following are corporate parents, affiliates, and/or subsidiaries of said party which

are publicly held:

        None.

                                                       KLEHR HARRISON HARVEY
                                                       BRANZBURG LLP

Date: March 23, 2021                           By:     /s/ Robert P. Johns III
                                                       Francis M. Correll, Jr. Esquire (No. 51076)
                                                       Robert P. Johns III, Esquire (No. 209289)
                                                       1835 Market Street, Suite 1400
                                                       Philadelphia, PA 19103
                                                       Telephone: (215) 569-2700
                                                       Email: fcorrell@klehr.com
                                                              rjohns@klehr.com
                                                       Attorneys for Defendant, Shree Sai Siddhi
                                                       King of Prussia, LLC


PHIL1 9402790v.1
